Exhibit 10.2

 

FOCUS ENHANCEMENTS, INC.

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of January 24, 2006 (the
“Effective Date”) is made by and among Focus Enhancements, Inc. (the “Company”),
the Senior Secured Convertible Note purchasers identified in Exhibit A hereto
(the “Purchasers”), and Ingalls & Snyder LLC, a New York limited liability
company, in its capacity as the agent for the Purchasers (“Purchasers’ Agent”).

RECITALS

 

A.                                   The Purchasers have agreed to lend the
Company up to $10,000,000 pursuant to certain Senior Secured Convertible Notes
Due January 1, 2011 issued by the Company (the “Notes”), pursuant to the terms
of the Senior Secured Convertible Note Purchase Agreement dated the same date as
this Agreement (the “Purchase Agreement”).

 

B.                                     To induce the Purchasers to lend to the
Company under the Notes, the Company has agreed to pledge and grant a security
interest in the Collateral as security for the Secured Obligations (each as
defined below).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      DEFINITIONS.

 

All capitalized terms defined in the Purchase Agreement have the same meanings
when used in this Agreement.  In addition, the following capitalized terms used
in this Agreement shall have the following meanings under this Agreement:

 

1.1                                 “Collateral” means the property described in
Exhibit B hereto.

 

1.2                                 “Company Intellectual Property Rights” means
all of the Company’s:  (i) United States and foreign letters patent, utility
models, and applications therefor, and other indicia of invention ownership,
including any such rights granted upon any reissue, division, continuation or
continuation-in-part applications; (ii) all copyright rights and all other
literary property, software (in both object and source code), and author rights,
whether or not copyrightable, all copyrights and copyrighted interests, and all
mask works and registered mask works, including any registrations and renewals
of any of the foregoing, which are owned by or licensed to the Company;
(iii) trade secrets and know how with respect to all of the foregoing;
(iv) trademarks and service marks; and (v) any and other intellectual property
rights of any nature owned or licensed by the Company which are necessary to
enable the Company to manufacture any of its products and other products which
incorporate, contain, or embody any and all of the foregoing, including, without
limitation, the registered intellectual property rights as listed on Exhibit C
attached hereto.

 

1.3                                 “Intellectual Property Security Agreement”
means the instruments for perfecting security interests in Company Intellectual
Property Rights referred to in Section 2.3.

 

C-1

--------------------------------------------------------------------------------


 

1.4                                 “Secured Obligations” means the Company’s
obligations and liabilities to the Purchasers under and pursuant to the Notes
(including, without limitation, the Company’s obligation to timely pay the
principal amount of, and interest on, the Notes) and any fees or other amounts
payable by either the Company under any Loan Document.

 

1.5                                 “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in the state of California from time to time or, by
reason of mandatory application, any other applicable jurisdiction.

 

2.                                      GRANT OF SECURITY INTEREST; COLLATERAL.


 


2.1                                 GRANT.  SUBJECT TO THE TERMS AND CONDITIONS
OF THE LOAN DOCUMENTS AND AS COLLATERAL SECURITY FOR THE PROMPT PAYMENT IN FULL
WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) AND
PERFORMANCE OF THE SECURED OBLIGATIONS, THE COMPANY HEREBY PLEDGES AND GRANTS TO
PURCHASERS’ AGENT, FOR THE EXCLUSIVE BENEFIT OF PURCHASERS’ AGENT AND THE
PURCHASERS, A CONTINUING SECURITY INTEREST IN ALL OF THE COMPANY’S RIGHT, TITLE
AND INTEREST IN AND TO THE COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED
BY THE COMPANY AND WHETHER NOW EXISTING OR HEREAFTER COMING INTO EXISTENCE,
WHICH SHALL REMAIN IN EFFECT UNTIL INDEFEASIBLE PAYMENT AND PERFORMANCE IN FULL
OF ALL OF THE SECURED OBLIGATIONS.


 


2.2                                 THE COMPANY REMAINS LIABLE.  THE COMPANY
SHALL REMAIN LIABLE TO PERFORM ITS DUTIES AND OBLIGATIONS UNDER THE CONTRACTS
AND AGREEMENTS INCLUDED IN THE COLLATERAL IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED AND
DELIVERED.  THE EXERCISE BY PURCHASERS’ AGENT OR ANY PURCHASER OF ANY RIGHT,
REMEDY, POWER OR PRIVILEGE IN RESPECT OF THIS AGREEMENT SHALL NOT RELEASE THE
COMPANY FROM ANY OF ITS DUTIES AND OBLIGATIONS UNDER SUCH CONTRACTS AND
AGREEMENTS.  NEITHER PURCHASERS’ AGENT NOR ANY PURCHASER SHALL HAVE ANY DUTY,
OBLIGATION OR LIABILITY UNDER SUCH CONTRACTS AND AGREEMENTS OR IN RESPECT TO ANY
GOVERNMENT APPROVAL INCLUDED IN THE COLLATERAL BY REASON OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, NOR SHALL PURCHASERS’ AGENT OR ANY PURCHASER BE
OBLIGATED TO PERFORM ANY OF THE DUTIES OR OBLIGATIONS OF THE COMPANY UNDER ANY
SUCH CONTRACT OR AGREEMENT OR ANY SUCH GOVERNMENT APPROVAL OR TO TAKE ANY ACTION
TO COLLECT OR ENFORCE ANY CLAIM (FOR PAYMENT) UNDER ANY SUCH CONTRACT OR
AGREEMENT OR GOVERNMENT APPROVAL.

 

2.3                                 Perfection; Financing Statement. 
Concurrently with the execution and delivery of this Agreement, the Company
shall (a) file such financing statements and other documents in such offices
(including without limitation the filing of notices with the United States
Copyright Office and Patent and Trademark Office and any office in any other
country for the perfection of security interests in the Company Intellectual
Property Rights), including one or more Intellectual Property Security
Agreements, as shall be necessary or as Purchasers’ Agent may request to perfect
and establish the priority (subject only to Permitted Liens) of the Liens
granted by this Agreement, and (b) take all such other actions as shall be
necessary or as Purchasers’ Agent may request to perfect and establish the
priority (subject only to such Permitted Liens) of the Liens granted by this
Agreement.  If any recording or filing thereof (or the filing of any statements
of continuation or assignment of any financing statement) is required to protect
and preserve such lien or security interest, the Company shall at its cost
execute the same at the time and in the manner requested by the Purchasers.  To
the fullest extent permitted by applicable law, the Company authorizes
Purchasers’ Agent to file any such financing statements without the signature of
the Company.

 

C-2

--------------------------------------------------------------------------------


 

2.4                                 Use of Collateral.  So long as an Event of
Default does not exist, the Company shall have the right (a) to use and possess
the Collateral, (b) to exercise its rights, title and interest in all contracts,
agreements, licenses and government approvals related thereto, and (c) to manage
its property and sell its inventory in the ordinary course of business.

 

2.5                                 Intercreditor Arrangements.  The parties
agree that the rights of Purchasers’ Agent and the Purchasers in the Collateral
are subject to subordination to the Bank Security Interest for the Bank Loan as
set forth in the Purchase Agreement and the Amended Intercreditor Agreement. 
The Purchasers and Purchasers’ Agent acknowledge and agree that the rights and
remedies of the Purchasers with respect to the Collateral are further subject to
allocation and sharing arrangements with respect to the Berg Security Interest
that are set forth in the New Intercreditor Agreement.

 

3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 

3.1                                 Other Financing Statements.  The Company
represents and warrants to the Purchasers and Purchasers’ Agent that, other than
financing statements, security agreements, chattel mortgages, assignments,
copyright security agreements or collateral assignments, patent or trademark
security agreements or collateral assignments, fixture filings and other
agreements or instruments executed, delivered, filed or recorded for the purpose
of granting or perfecting any Lien in connection with any Permitted Lien and
financing statements in favor of Purchasers’ Agent and the Purchasers, no
effective financing statement or similar document naming the Company as debtor,
assignor, grantor, mortgagor, pledgor or the like and covering all or any part
of the Collateral is on file in any filing or recording office in any
jurisdiction.

 

3.2                                 Separate Obligations and Liens.  The Company
acknowledges and agrees that, subject to Section 5: (a) the Secured Obligations
represent separate and distinct indebtedness, obligations and liabilities of the
Company to each of the Purchasers, which the Company is separately obligated to
each Purchaser to pay and perform, in each case regardless of whether or not any
indebtedness, obligation or liability to any other Purchaser or any other person
or entity, or any agreement, instrument or guaranty that evidences any such
other indebtedness, liability or obligation, or any provision thereof, shall for
any reason be or become void, voidable, unenforceable or discharged, whether by
payment, performance, avoidance or otherwise; and (b) the Lien that secures each
Purchaser’s respective Secured Obligations (i) is separate and distinct from any
and all other Liens on the Collateral, (ii) is enforceable without regard to
whether or not any other Lien shall be or become void, voidable or unenforceable
or the indebtedness, obligations or liabilities secured by any such other Lien
shall be discharged, whether by payment, performance, avoidance or otherwise,
and (iii) shall not merge with or be impaired by any other Lien.

 

3.3                                 Other Liens.  Without the prior written
consent of Purchasers’ Agent, the Company shall not dispose of any Collateral,
create, incur, assume or suffer to exist any Liens, except Permitted Liens, upon
any Collateral, or file or suffer to be on file or authorize to be filed, in any
jurisdiction, any financing statement or like instrument with respect to all or
any part of the Collateral in which Purchasers Agent is not named as the sole
lender for the benefit of the Purchasers; provided that no such consent will be
required with respect to any disposition of Collateral pursuant to a Fundamental
Change or the Semiconductor Business Spin-off, or in the ordinary course of the
Company’s business;.

 

C-3

--------------------------------------------------------------------------------


 

3.4                                 Applicable laws.  The Company shall not use
the Collateral in violation of any applicable statute, ordinance, law or
regulation or in violation of any insurance policy maintained by the Company
with respect to the Collateral.

 

3.5                                 Records; Insurance.  The Company will at all
times keep in a manner reasonably satisfactory to Purchasers’ Agent accurate and
complete records of the Collateral and will keep such Collateral insured to the
extent similarly situated companies insure their assets.  Purchasers’ Agent
shall be entitled, at reasonable times and intervals after reasonable notice to
the Company, to enter any of the Company’s premises for purposes of inspecting
the Collateral and the Company’s books and records relating thereto.

 

3.6                                 Notices, Reports and Information.  The
Company will (i) notify Purchasers’ Agent of any material claim made or asserted
against the Collateral by any person or entity and of any material change in the
composition of the Collateral or other event which could materially adversely
affect the value of the Collateral or any Purchaser’s Lien thereon; (ii) furnish
to Purchasers’ Agent such statements and schedules further identifying and
describing the Collateral and such other reports and other information in
connection with the Collateral as Purchasers’ Agent may reasonably request, all
in reasonable detail; and (iii) upon request of Purchasers’ Agent make such
demands and requests for information and reports as the Company is entitled to
make in respect of the Collateral.

 

3.7                                 Disposition of Collateral.  The Company will
not, except in the ordinary course of its business, (i) surrender or lose
possession of (other than to Purchasers’ Agent), sell, lease, rent, or otherwise
dispose of or transfer any of the Collateral or any right or interest therein,
except to the extent permitted by this Agreement or the Purchase Agreement, or
(ii) remove any of the Collateral from its present location (other than
disposals of Collateral permitted by Section 3.7(i)) except upon at least 30
days’ prior written notice to Purchasers’ Agent.

 

3.8                                 Further Assurances.  The Company agrees
that, from time to time upon the written request of Purchasers’ Agent, the
Company will execute and deliver such further documents and do such other acts
and things as Purchasers’ Agent may reasonably request in order fully to effect
the purposes of this Agreement.

 

3.9                                 Organization and Qualification.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of Delaware.  The Company has all requisite power and authority to conduct
its business and own its property.

 

3.10                           Intellectual Property.  The Company represents
and warrants that Exhibit C lists all registered patents, trademarks, service
marks, copyrights and mask works of the Company, and any and all applications
for each of the foregoing, and the registration status of each of the foregoing.

 

4.                                      DEFAULT.

 

4.1                                 Remedies Upon Default.  Upon the occurrence
and during the continuation of any Event of Default, the Purchasers shall have,
in addition to all other rights and remedies provided under any of the Loan
Documents or by applicable law, all of the rights and remedies of a secured
party under the Uniform Commercial Code, including, but not limited to, the
right to take

 

C-4

--------------------------------------------------------------------------------


 

possession of the Collateral (subject, in all cases, to the provisions set forth
in the Security Agreement), and for that purpose Purchasers’ Agent may, and the
Company hereby authorizes Purchasers’ Agent and its authorized representatives
to, enter upon any premises on which Collateral may be located or situated and
remove the same therefrom or without removal render the same unusable and may
use or dispose of the Collateral on such premises without any liability for
rent, storage, utilities or other sums, and upon request the Company shall, to
the extent practicable, assemble and make the Collateral available to
Purchasers’ Agent at a place to be designated by Purchasers’ Agent, which is
reasonably convenient to the Company and Purchasers’ Agent.  The Company agrees
that, to the extent notice of sale shall be required by law, at least five days’
notice to the Company of the time and place of any public sale or the time after
which any private sale or any other intended disposition is to be made shall
constitute reasonable notification of such sale or disposition.  Purchasers’
Agent shall also have the right to apply for and have a receiver appointed by a
court of competent jurisdiction in any action taken by Purchasers’ Agent to
enforce its rights and remedies hereunder, to manage, protect and preserve the
Collateral or continue the operation of the business of the Company, and
Purchasers’ Agent shall be entitled to collect all revenues and profits thereof
and apply the same to the payment of all expenses and other charges of such
receivership, including the compensation of the receiver, and to the payment of
the Note until a sale or other disposition of such Collateral shall be finally
made and consummated.  In the event of any disposition or collection of or any
other realization upon all or any part of the Collateral, Purchasers’ Agent
shall apply the proceeds of such disposition, collection or other realization as
follows:

 

(1)                                  First, to the payment of the reasonable
costs and expenses of Purchasers’ Agent and the Purchasers in exercising or
enforcing their rights hereunder, including, but not limited to, costs and
expenses incurred in retaking, holding or preparing the Collateral for sale,
lease or other disposition, and to the payment of all expenses of the Purchasers
pursuant to Section 6.4;

 

(2)                                  Second, to the payment of the Note and all
other Obligations (as that term is defined in the Security Agreement); and

 

(3)                                  Third, the surplus, if any, shall be paid
to the Company or to whomsoever may be lawfully entitled to receive such
surplus.


 


4.2                                 NO WAIVER OF RIGHTS BY PURCHASERS’ AGENT OR
THE PURCHASERS.  PURCHASERS’ AGENT’S OR THE PURCHASERS’ ACCEPTANCE OF PARTIAL OR
DELINQUENT PAYMENT FROM THE COMPANY UNDER ANY NOTE OR HEREUNDER, OR PURCHASERS’
AGENT’S OR THE PURCHASERS’ FAILURE TO EXERCISE ANY RIGHT HEREUNDER, SHALL NOT
CONSTITUTE A WAIVER OF ANY OBLIGATION OF THE COMPANY HEREUNDER, OR ANY RIGHT OF
PURCHASERS’ AGENT’S OR THE PURCHASERS HEREUNDER, AND SHALL NOT AFFECT IN ANY WAY
THE RIGHT TO REQUIRE FULL PERFORMANCE AT ANY TIME THEREAFTER.

 

5.                                      APPOINTMENT OF AGENTS; LENDER
AGREEMENTS.

 

5.1                                 Appointment; Joint Action.  Each Purchaser
hereby irrevocably appoints and authorizes Purchasers’ Agent to act as its agent
under this Agreement with such powers as are

 

C-5

--------------------------------------------------------------------------------


 

specifically delegated to Purchasers’ Agent by the terms of the Purchase
Agreement, together with such other powers as are reasonably incidental to such
powers; provided, however, that any action required or permitted to be taken by
Purchasers’ Agent under this Agreement or any other Loan Documents shall require
the consent of Purchasers’ Agent.

 

5.2                                 Attorney-in-Fact.  Purchasers’ Agent is
hereby appointed attorney-in-fact of the Company for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instruments which Purchasers’ Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, to preserve the validity, perfection
and priority of the Liens granted by this Agreement and, following any Event of
Default, to exercise his or their rights, remedies, powers and privileges under
this Agreement, the Amended Intercreditor Agreement and the New Intercreditor
Agreement.  This appointment as attorney-in-fact is irrevocable and coupled with
an interest.  Without limiting the generality of the foregoing, Purchasers’
Agent shall be entitled under this Agreement upon the occurrence and
continuation of any Event of Default (i) to ask, demand, collect, sue for,
recover, receive and give receipt and discharge for amounts due and to become
due under and in respect of all or any part of the Collateral; (ii) to receive,
endorse and collect any instruments, documents and chattel paper in connection
with clause (i) above (including any draft or check representing the proceeds of
insurance or the return of unearned premiums); (iii) to file any claims or take
any action or proceeding that Purchasers’ Agent may deem necessary or advisable
for the collection of all or any part of the Collateral, including the
collection of any compensation due and to become due under any contract or
agreement with respect to all or any part of the Collateral; and (iv) to
execute, in connection with any sale or disposition of the collateral under
Section 4, any endorsements, assignments, bills of sale or other instruments of
conveyance or transfer with respect to all or any part of the Collateral.

 

5.3                                 Payments Pro Rata.  Purchasers’ Agent and
the Purchasers agree that payments to the Purchasers under the Notes shall be
made in proportion to the principal and accrued interest then outstanding under
each Note on any such date of payment to each, until such obligations are paid
or retired in full.

 

5.4                                 Sharing of Payments.  If any Purchaser shall
at any time receive any payment of principal, interest or other charge arising
under a Note, or upon any other obligation of the Company or any sums by virtue
of counterclaim, offset, or other lien that may be exercised, or from any
security, other than payments made on the same date and pro rata to all the
Purchasers, such Purchaser shall return such payment to Purchasers’ Agent, who
shall immediately dispense such payment or payments ratably among all the
Purchasers so as to maintain as near as possible the unpaid balance of the loans
pro rata according to the Purchasers’ proportionate interests.

 

6.                                      MISCELLANEOUS.

 

6.1                                 Termination.  When all Secured Obligations
shall have been paid in full, this Agreement shall terminate, and Purchasers’
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Collateral and money received in respect of the Collateral, to or on
the order of the Company and to be released, canceled and granted back all
licenses and rights referred to in Section 2.  Purchasers’ Agent shall also
execute and deliver to the Company upon such termination such Uniform Commercial
Code termination statements and such other documentation as shall be

 

C-6

--------------------------------------------------------------------------------


 

reasonably requested by the Company to effect the termination and release of the
Liens granted by this Agreement on the Collateral.

 

6.2                                 Waiver.  No failure on the part of
Purchasers’ Agent or any Purchaser to exercise and no delay in exercising, and
no course of dealing with respect to, any right, remedy, power or privilege
under this Agreement shall operate as a waiver of such right, remedy, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise of any
such right, remedy, power or privilege or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

6.3                                 Notices.  All notices and other
communications given in accordance with the provisions of Section 12.5 of the
Purchase Agreement and addressed shall be deemed to have been given and received
for all purposes of this Agreement and addressed to the intended recipient as
follows, or to such other address or number as may be specified from time to
time by like notice to the parties:

 

To the Company:

 

Focus Enhancements, Inc.

1370 Dell Avenue

Campbell, CA  95008

Facsimile No.: (408) 866-4795

Attention:  Chief Financial Officer

To Purchasers’ Agent:

 

Ingalls & Snyder, LLC
61 Broadway
New York, NY 10006
Facsimile No.:  (212) 269-7893

Attention:  Thomas Boucher

 

To the Purchasers:

 

To the address of each Purchaser as set forth on Exhibit A.

 

Any party may from time to time specify a different address for notices by like
notice to the other parties.

 

6.4                                 Expenses.  The Company agrees to pay or to
reimburse Purchasers’ Agent and the Purchasers for all costs and expenses
(including reasonable attorney’s fees and expenses) that may be incurred by
Purchasers’ Agent or the Purchasers in any effort to enforce any of the
provisions of Section 4 or any of the obligations of the Company in respect of
the Collateral or in connection with the preservation of the Lien of, or the
rights of Purchasers’ Agent and the Purchasers, under this Agreement or with any
actual or attempted sale, lease, disposition, exchange, collection,

 

C-7

--------------------------------------------------------------------------------


 

compromise, settlement or other realization in respect of, or care of the
Collateral, including all such costs and expenses (and reasonable attorney’s
fees and expenses) incurred in any bankruptcy, reorganization, workout or other
similar proceeding.

 

6.5                                 Amendments.  Any provision of this Agreement
may be modified, supplemented or waived only by an instrument in writing duly
executed by the Company and Purchasers’ Agent (with the consent of the
Majority-in-Interest of the Notes).  Any such modification, supplement or waiver
shall be for such period and subject to such conditions as shall be specified in
the instrument effecting the same and shall be binding upon Purchasers’ Agent
and each Purchaser, each holder of any of the Secured Obligations and the
Company, and any such waiver shall be effective only in the specific instance
and for the purposes for which given.

 

6.6                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Company, Purchasers’
Agent, the Purchasers and each holder of any of the Secured Obligations and
their respective successors and permitted assigns.

 

6.7                                 Survival.  All representations and
warranties made in this Agreement or in any certificate or other document
delivered pursuant to or in connection with this Agreement shall survive the
execution and delivery of this Agreement or such certificate or other document
(as the case may be) or any deemed repetition of any such representation or
warranty.

 

6.8                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

6.9                                 Captions.  The table of contents and
captions and section headings appearing in this Agreement are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.

 

6.10                           Counterparts.  This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties to this Agreement may execute this
Agreement by signing any such counterpart.

 

6.11                        Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by and construed under the laws of California,
without reference to its principles of conflicts of laws.

 

C-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

COMPANY:

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

By:

/s/ Brett Moyer

 

Name:

Brett Moyer

 

Title:

President & CEO

 

 

PURCHASERS’ AGENT:

 

 

INGALLS & SNYDER LLC

 

 

 

By

/s/ Thomas Boucher Jr.

 

Name:

Thomas Boucher Jr.

 

Title:

Manager

 

 

PURCHASERS:

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

[Add required witness declarations for grant of power of attorney
in California or New York]

 

SIGNATURE PAGE FOR SECURITY AGREEMENT

 

C-9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASERS

 

(See Exhibit A to Purchase Agreement)

 

C-10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COLLATERAL

 

“Collateral” means all current and hereafter acquired personal Property of the
Company, including all insurance relating thereto, and including all Accounts,
Deposit Accounts, Equipment, General Intangibles, Inventory and Negotiable
Collateral, and any and all proceeds, as defined in the UCC, thereof, to the
extent that the Company is not contractually prohibited from granting a security
interest in such Property.  For purposes of this definition of Collateral the
foregoing terms have the following meaning:

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to or on account of an Account.

 

“Accounts” means all of the Company’s currently existing and hereafter arising
accounts, as defined in UCC Section 9102(a)(2), including any contract rights to
payment arising out of the sale or lease of goods or the rendition of services
by the Company, irrespective of whether earned by performance, and any and all
credit insurance, guarantees or security therefor.

 

“Deposit Accounts” means all deposit accounts, as defined in UCC
Section 9102(a)(29), now or hereafter held in the Company’s name.

 

“Equipment” means all of the Company’s present and hereafter acquired machinery,
machine tools, motors, computers, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, goods, wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions and improvements to any of the foregoing.

 

“General Intangibles” means all of the Company’s present and future general
intangibles and other personal Property (including contract rights, rights
arising under common law, statutes or regulations, choses or other things in
action, goodwill, patents, trade names, trade secrets, trademarks, service
marks, copyrights, blueprints, drawings, purchase orders, customer lists, monies
due or recoverable from pension funds, route lists, rights to payment, and other
rights under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, literature, reports,
catalogs, deposit accounts, insurance premium rebates, tax refunds and tax
refund claims), other than goods, Accounts and Negotiable Collateral.

 

“Inventory” means all present and future inventory in which the Company has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of the Company’s present and future raw materials,
work in process, finished goods and packing and shipping materials, wherever
located.

 

“Negotiable Collateral” means all of the Company’s present and future letters of
credit, letter of credit rights, notes, drafts, instruments, investment
property, securities (including the shares of capital stock or other equity or
membership interests of United States subsidiaries of the Company), documents,
personal property leases (wherein the Company is the lessor) and chattel paper. 
(Any terms used in the preceding sentence that are defined in the UCC shall have
the meanings set forth therein.)

 

C-11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPANY INTELLECTUAL PROPERTY RIGHTS

 

Atty

 

Docket No.

 

Title

 

App. No.

 

Filing Date

 

Patent No.

 

Issue Date

SH&B

 

1490

 

BILINEAR DECIMATOR WITH ERROR COMPENSATION

 

08/822,810

 

3/24/1997

 

5,862,268

 

1/19/1999

SH&B

 

1490EP

 

 

 

98913161.0

 

 

 

0 970 582

 

7/4/2001

SH&B

 

1491

 

VIDEO SIGNAL CONVERTER

 

08/870,091

 

6/5/1997

 

5,905,536

 

5/18/1999

SH&B

 

1491EP

 

 

 

0 986 905

 

 

 

 

 

 

SH&B

 

1492

 

SYSTEM FOR GENERATING VIDEO AT 4FSC WHILE SAMPLING AT A

 

08/823,804

 

3/24/1997

 

5,966,184

 

10/12/1999

SH&B

 

1799

 

TWO-DIMENSIONAL ADJUSTABLE FLICKER FILTER

 

 

 

 

 

 

 

 

SH&B

 

2082

 

TWO-DIMENSIONAL ADJUSTABLE FLICKER FILTER

 

09/239,081

 

1/27/1999

 

6,346,970

 

2/12/2002

SH&B

 

2100

 

IMPROVED CABLE-TO-BOARD ARRANGEMENTS FOR ENHANCED RF SHIELDING

 

09/152,357

 

9/14/1998

 

6,004,145

 

12/21/1999

SH&B

 

2101

 

MOTION ADAPTIVE DE-INTERLACE FILTER

 

09/409,589

 

9/30/1999

 

6,330,032

 

12/11/2001

SH&B

 

2102

 

METHOD AND APPARATUS FOR SYNCHRONOUS SAMPLING WITH CORRELATION

 

60/157,187

 

9/30/1999

 

 

 

 

SH&B

 

2642

 

METHOD AND APPARATUS FOR FREQUENCY DIVISION MULTIPLEXING

 

10/778,699

 

2/12/2004

 

 

 

 

SH&B

 

2642EP

 

 

 

 

 

 

 

 

 

 

 

C-12

--------------------------------------------------------------------------------


 

Atty

 

Docket No.

 

Title

 

App. No.

 

Filing Date

 

Patent No.

 

Issue Date

SH&B

 

2642JP

 

 

 

 

 

 

 

 

 

 

SH&B

 

2642KR

 

 

 

10-2005-7015073

 

8/16/2005

 

 

 

 

SH&B

 

2642TW

 

 

 

93103459

 

2/13/2004

 

 

 

 

SH&B

 

2642WO

 

METHOD AND APPARATUS FOR FREQUENCY DIVISION MULTIPLEXING

 

US04/04133

 

2/12/2004

 

 

 

 

SH&B

 

3155

 

METHOD AND APPARATUS FOR TRANSMITTING DIGITAL VIDEO SIGNALS IN A DIGITAL VISUAL
INTERFACE FORMAT OVE

 

10/386,969

 

3/11/2003

 

 

 

 

SH&B

 

3156

 

METHOD AND APPARATUS FOR PROVIDING PEER-TO-PEER PUSH USING BROADCAST QUERY

 

10/387,255

 

3/11/2003

 

 

 

 

JPO

 

 

 

SYSTEM AND METHODS FOR A RETAIL SYSTEM

 

10/647,194

 

8/15/2003

 

 

 

 

 

C-13

--------------------------------------------------------------------------------


 

Country

 

Serial Number

 

Reg. Number

 

Word Mark

US

 

78391047

 

 

 

PROXSYS

US

 

78686382

 

 

 

TALARIA

US

 

78482800

 

 

 

FOCUS MX-4

US

 

78394972

 

 

 

MEDIATHEATER

US

 

78391915

 

 

 

MEDIAPULSE

US

 

2854531

 

2854531

 

MEDIA MESSENGER

US

 

76381163

 

2889669

 

DIRECT TO EDIT

EC

 

 

 

2980902

 

DIRECT TO EDIT

Japan

 

 

 

 

 

DIRECT TO EDIT

China

 

 

 

 

 

DIRECT TO EDIT

US

 

76379203

 

2893741

 

DTE TECHNOLOGY

US

 

76378376

 

2757259

 

CENTERSTAGE CS-1

US

 

75899886

 

2636194

 

COMMANDPOST

US

 

75461711

 

2486481

 

POPVIDEO

US

 

75295465

 

2192896

 

MXPRO

US

 

75231782

 

2181934

 

POWER SCRIPT

US

 

75061067

 

2080244

 

MEDIAMOTION

US

 

74728572

 

1999714

 

TVIEW

US

 

74599716

 

2014303

 

EDIT SUITE

US

 

76013735

 

2541524

 

DISTANCE DV

US

 

75831631

 

2702867

 

FIREWRITER

US

 

75282858

 

2241914

 

EFFETTO

US

 

73823590

 

1622180

 

VIDEONICS

 

C-14

--------------------------------------------------------------------------------